DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal brace end comprises a universally flexible gooseneck mechanism as claimed in claim 7 must be shown or the feature(s) canceled from the claim(s). Drawing currently shows the gooseneck mechanism adjacent to the proximal brace end. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the support skeleton" in line 3. It is unclear if this term is referring to the same part as the “articulating support skeleton” in the rest of the claim and in other claims. For examination purposes, “the support skeleton” is interpreted the same as “the articulating support skeleton”. Claim 1 also recites “cause” in line 8. It is unclear what this term means. For examination purposes, claim 1 is interpreted as without this term such that line 8 reads “the mounting brace has a proximal end to engage the dashboard to support the”.
Claim 3 recites the limitation "the brace" in line 2. It is unclear if this term is referring to the same part as the “mounting brace”. For examination purposes, “the brace” is interpreted the same as “the mounting brace”.
Claim 7 recites the limitation "the flexible portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 also recites the limitation “the proximal end” in line 1. It is unclear if this term is referring to the same part as the “proximal brace end”. For examination purposes, “the proximal end” is interpreted the same as “the proximal brace end”. 
Claim 7 further recites the proximal brace end comprises a universally flexible gooseneck mechanism. However, in the Drawings (e.g. Fig. 4), the gooseneck mechanism is shown to be adjacent to the proximal brace end, instead of the proximal brace end comprising the gooseneck mechanism. Such claim limitation also conflicts with claim 13. The scope of the proximal brace end is unclear.
Claim 8 recites the limitation "the support skeleton" in line 4. It is unclear if this term is referring to the same part as the “articulating support skeleton” in the rest of the claim and in other claims. For examination purposes, “the support skeleton” is interpreted the same as “the articulating support skeleton”. Claim 8 also recites “bracing brace end” in line 9. It is unclear if this term is referring to the same part as the “proximal brace end”. For examination purposes, “bracing brace end” is interpreted the same as “proximal brace end”. Claim 8 further recites “cause” in line 9. It is unclear what this term means. For examination purposes, claim 8 is interpreted as without this term such that line 9 reads “the mounting brace has a proximal brace end to engage the dashboard to support the expanded”.
Claim 8 is numbered as claim 8B1 in line 1 of claim 8. It is unclear what this means. For examination purposes, “8B1” is interpreted as “8”.
Claim 11 recites the limitation "proximal end" in line 2. It is unclear if this term is referring to the same part as the “proximal brace end”. For examination purposes, “proximal end” is interpreted the same as “proximal brace end”.
Claim 14 recites the limitation "proximal end" in line 1. It is unclear if this term is referring to the same part as the “proximal brace end”. For examination purposes, “proximal end” is interpreted the same as “proximal brace end”.
Claims 9-17 have preambles “the sunshade” and “the combination”. It is unclear of the scope of the claims to be the sunshade only or the combination of the sunshade and the vehicle. For examination purposes, the preambles of claims 9-17 are interpreted as “the combination”.
Claim 18 recites the limitation "the support skeleton" in line 4. It is unclear if this term is referring to the same part as the “articulating support skeleton” in the rest of the claim and in other claims. For examination purposes, “the support skeleton” is interpreted the same as “the articulating support skeleton”. Claim 18 also recites “bracing proximal brace end” in line 9. It is unclear if this term is referring to the same part as the “proximal brace end”. For examination purposes, “bracing proximal brace end” is interpreted the same as “proximal brace end”. Claim 8 further recites “cause” in line 9. It is unclear what this term means. For examination purposes, claim 8 is interpreted as without this term such that line 9 reads “the mounting brace has a proximal brace end to engage the dashboard to support the”.
Claims 2 and 4-6 are rejected due to their dependency on the rejected claims 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney (US 10076949) in view of Tseytlin (US 6089245).
Regarding claim 1, Kenney discloses a sunshade (Kenney, Fig. 3) for use in a vehicle (Kenney, Col. 1 lines 11-12) having a windshield (Kenney, 15 in Fig. 1) and a dashboard (Kenney, 16 in Fig. 1), the sunshade comprising a flexible panel (Kenney, 7 in Fig. 2), an articulating support skeleton (Kenney, 5 in Fig. 2), and a mounting brace (Kenney, 1 in Fig. 4); the flexible panel being affixed to the support skeleton to articulate therewith (Kenney, Col. 2 lines 4-15); the articulating support skeleton being convertible with the flexible panel between an expanded state and a compacted state by moving a yoke (Kenney, 4 in Fig. 3) relative to the mounting brace (Kenney, Col. 2 lines 4-9); a latch (Kenney, 6 in Fig. 3) disposed on the mounting brace for retaining the yoke in a position relative to the mounting brace when the articulating support skeleton is in the expanded state (Kenney, Col. 2 lines 5-7); wherein the mounting brace has a proximal brace end (Kenney, 25 in Fig. 1) to engage the dashboard to cause and support the articulating support skeleton and flexible panel against the windshield when in the expanded state (Kenney, Fig. 1), and a distal brace end (Kenney, see annotated Fig. 3), and wherein; the articulating support skeleton comprises a plurality of flexible arms (Kenney, multiple arms 5 in Fig. 2).

    PNG
    media_image1.png
    257
    476
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 3 from Kenney
Regarding claim 2, Kenney discloses part of the sunshade of claim 1, wherein the plurality of flexible arms comprises at least four arms (Kenney, multiple arms 5 in Fig. 2) extendible outwardly from the distal brace end during the expanded state.
Regarding claim 8, Kenney discloses in combination, a vehicle (Kenney, Col. 1 lines 11-12) and a sunshade (Kenney, Fig. 3) for use therein, the vehicle having a windshield (Kenney, 15 in Fig. 1) and a dashboard (Kenney, 16 in Fig. 1), the sunshade comprising a flexible panel (Kenney, 7 in Fig. 2), an articulating support skeleton (Kenney, 5 in Fig. 2), and a mounting brace (Kenney, 1 in Fig. 4); the flexible panel being affixed to the support skeleton to articulate therewith (Kenney, Col. 2 lines 4-15); the articulating support skeleton being convertible with the flexible panel between an expanded state and a compacted state by moving a yoke (Kenney, 4 in Fig. 3) relative to the mounting brace (Kenney, Col. 2 lines 4-9); a latch (Kenney, 6 in Fig. 3) disposed on the mounting brace for retaining the yoke in a position relative to the mounting brace when the articulating support skeleton is in the expanded state (Kenney, Col. 2 lines 5-7); wherein the mounting brace has a proximal brace end (Kenney, 25 in Fig. 1) to engage the dashboard to cause and support the articulating support skeleton and flexible panel against the windshield and a distal brace end (Kenney, see annotated Fig. 3) adjacent the articulating support skeleton and wherein; the articulating support skeleton comprises a plurality of flexible arms (Kenney, multiple arms 5 in Fig. 2).
Regarding claim 9, Kenney discloses part of the sunshade of claim 8, wherein the plurality of flexible arms comprises at least four arms (Kenney, multiple arms 5 in Fig. 2) extendible outwardly from the distal brace end during the expanded state.
Regarding claim 18, Kenney discloses in combination, a vehicle (Kenney, Col. 1 lines 11-12) and a sunshade (Kenney, Fig. 3) for use therein, the vehicle having a windshield (Kenney, 15 in Fig. 1) and a dashboard (Kenney, 16 in Fig. 1), the sunshade comprising a flexible panel (Kenney, 7 in Fig. 2), an articulating support skeleton (Kenney, 5 in Fig. 2), and a mounting brace (Kenney, 1 in Fig. 4); the flexible panel being affixed to the support skeleton to articulate therewith (Kenney, Col. 2 lines 4-15); the articulating support skeleton engaging the mounting brace through a yoke (Kenney, 4 in Fig. 3) which is movably secured to the mounting brace (Kenney, Col. 2 lines 4-9); the articulating support skeleton being convertible with the flexible panel between an expanded state and a compacted state by moving the yoke relative to the mounting brace (Kenney, Col. 2 lines 4-9); wherein the mounting brace has a proximal brace end (Kenney, 25 in Fig. 1) to engage the dashboard to cause and support the articulating support skeleton and flexible panel against the windshield when in the expanded state (Kenney, Fig. 1) and a distal brace end (Kenney, see annotated Fig. 3); and wherein the articulating support skeleton comprises a plurality of flexible arms (Kenney, multiple arms 5 in Fig. 2).
Kenney fails to disclose the flexible arms having serially linked arm segments, each flexible arm comprising a proximal arm segment engaging the distal brace end and a distal arm segment disposed distally from the mounting brace, the distal arm segments comprising distal ends adapted to contact the windshield when the mounting brace causes the articulating support skeleton there-against as claimed in claims 1, 8, and 18; flexible panel into a horizontally elongated rectangular shape as claimed in claims 2 and 9.
However, Tseytlin teaches serially linked arm segments (Tseytlin, see annotated Fig. 13), each flexible arm comprising a proximal arm segment (Tseytlin, 56, 53, and segments near the center hub in Fig. 13) engaging the distal brace end and a distal arm segment (Tseytlin, 54, 55, and segments near the tips in Fig. 13) disposed distally from the mounting brace, the distal arm segments comprising distal ends (Tseytlin, 57 and other three ends in Fig. 13) adapted to contact (Tseytlin, capable of doing so) the windshield when the mounting brace causes the articulating support skeleton there-against (Tseytlin, Fig. 16); and a horizontally elongated rectangular shape (Tseytlin, Fig. 13-14).
Tseytlin is considered to be analogous art because it is in the same field of vehicle shades as Kenney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunshade as taught by Kenney to incorporate the teachings of Tseytlin and have serially linked arm segments in the arms and a rectangular shape panel. Doing so reduce the length and volume for convenient handling and storage, as well as better conforms to the geometry of the windshield.

    PNG
    media_image2.png
    323
    407
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 13 from Tseytlin
Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kenney and Tseytlin as applied to claims 2 and 9 above, and further in view of Yang (US 4739783).
Regarding claim 3, the combination of Kenney and Tseytlin teaches the sunshade of claim 2, wherein the yoke is longitudinally slidable relative to the mounting brace toward the distal brace end and configured to thereby cause the at least four arms to extend outwardly into the expanded state (Kenney, Col. 2 lines 2-5).
Regarding claim 4, the combination of Kenney and Tseytlin teaches part of the sunshade of claim 3, wherein the latch is configured to retain the support skeleton in the expanded state by engaging and retaining the yoke at the distal brace end (Kenney, Fig. 3 and Col. 2 lines 5-9).
Regarding claim 5, the combination of Kenney and Tseytlin teaches part of the sunshade of claim 4, wherein the latch allows the yoke to slide towards the proximal brace end, thereby allowing the support skeleton and flexible panel into the compacted state (Kenney, Col. 2 lines 7-9).
Regarding claim 10, the combination of Kenney and Tseytlin teaches the combination of claim 9, wherein the yoke is longitudinally slidable relative to the mounting brace toward the distal brace end and configured to thereby cause the at least four arms to extend outwardly into the expanded state (Kenney, Col. 2 lines 2-5).
Regarding claim 11, the combination of Kenney and Tseytlin teaches the combination of claim 10, wherein the latch allows the yoke to slide towards the mounting brace's proximal brace end to force the flexible arms inwardly such that the sunshade is transformed into a compacted storage configuration (Kenney, Col. 2 lines 7-9).
Regarding claim 12, the combination of Kenney and Tseytlin teaches the combination of claim 11, wherein the mounting brace has a telescopically adjustable length (Kenney, Fig. 4 and Col. 2 lines 21-23).
The combination of Kenney and Tseytlin fails to teach the at least four arms are hingedly affixed to the yoke as recited in claims 3 and 10; and latch is depressible into the mounting brace as recited in claims 5 and 11.
The examiner takes Official Notice that the use of a latch depressible into a mounting brace is old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify an umbrella sunshade, such as that disclosed by Kenney, and use a latch depressible into a mounting brace, as is old and well known in the art, in order to secure the flexible panel in an expanded state and to close the shade.
Yang teaches arms hingedly affixed to a yoke (Yang, Fig. 1, multiple arms hinged at 11 on the bracket 201).
Yang is considered to be analogous art because it is in the same field of umbrella sunshade as Kenney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the umbrella sunshade as taught by Kenney to incorporate the teachings of Yang and have the arms hingedly affixed to the yoke. Doing so allows the sunshade to move between an expanded position and a stowed position.
Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kenney, Tseytlin, and Yang as applied to claims 5 and 12 above, and further in view of Taylor (US 20120152292).
Regarding claim 6, the combination of Kenney, Tseytlin, and Yang teaches the sunshade of claim 5, wherein the proximal brace end comprises a tip (Kenney, 25 in Fig. 1) to engage the dashboard (Kenney, Fig. 1).
Regarding claim 14, the combination of Kenney, Tseytlin, and Yang teaches the combination of claim 12.
 Regarding claim 15, the combination of Kenney, Tseytlin, and Yang teaches part of the combination of claim 14, wherein the panel further comprises a strap (Tseytlin, 20 in Fig. 1) adapted to wrap there-around during the compacted storage configuration to retain the sunshade therein.
Tseytlin is considered to be analogous art because it is in the same field of vehicle shades as Kenney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunshade as taught by Kenney to incorporate the teachings of Tseytlin and have a strap on the sunshade. Doing so allows the sunshade to be secured and further compacted (Tseytlin, Col. 3 lines 31-32).
The combination of Kenney, Tseytlin, and Yang fails to teach a rubbery tip as recited in claim 6; the proximal brace end is capped by a rubbery foot as recited in claim 14.
Taylor teaches a rubbery tip and a rubbery foot (Taylor, paragraph 0015).
Taylor is considered to be analogous art because it is in the same field of sunshade as Kenney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunshade as taught by Kenney to incorporate the teachings of Taylor and have a rubbery tip or a rubbery foot. Doing so prevents electric shock (Taylor, paragraph 0015).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kenney, Tseytlin, Yang, and Taylor as applied to claim 15 above, and further in view of Lin (US 5639524).
Regarding claim 16, the combination of Kenney, Tseytlin, Yang, and Taylor teaches the combination of claim 15.
Regarding claim 17, the combination of Kenney, Tseytlin, Yang, and Taylor teaches part of the combination of claim 16.
The combination of Kenney, Tseytlin, Yang, and Taylor fails to teach a flexible layer adherable to the panel and having graphics thereon to serve as ornamentality, identification, advertisement, or messaging as recited in claim 16; and the flexible layer is removably adherable to the panel as recited in claim 17.
Lin teaches a flexible layer (Lin, 21B in Fig. 12 and Col. 6 lines 11-17) adherable to the panel and having graphics thereon to serve as ornamentality, identification, advertisement, or messaging; and the flexible layer is removably adherable to the panel (Lin, Col. 6 lines 11-17, removable by removing the tape).
Lin is considered to be analogous art because it is in the same field of vehicle sunshade as Kenney. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sunshade as taught by Kenney to incorporate the teachings of Lin and have a removable flexible layer serve as advertisement. Doing so makes the shade capable of being used for advertisement and allows a user to change the advertisement when desired.
Allowable Subject Matter
Claims 7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose sunshades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612